Citation Nr: 0601403	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine with radiation to the lower 
extremities.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

7.  Entitlement to an initial rating in excess of 10 percent 
for left knee medial meniscus tear.

8.  Entitlement to an initial compensable rating for 
hypertension beginning on April 1, 2001; and in excess of 10 
percent beginning on and after July 17, 2002.

9.  Entitlement to an initial compensable evaluation for 
excision of ganglion cyst, left wrist.

10.  Entitlement to an initial compensable evaluation for 
allergic rhinitis and sinusitis.

11.  Entitlement to an initial compensable evaluation for 
tension headaches.

12.  Entitlement to an initial compensable evaluation for 
surgical repair of right testicular torsion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for hypertensive cardiovascular disease. However, 
prior to certification of this issue to the Board, in June 
2003, the RO issued a Decision Review Officer decision which 
granted service connection for valvular heart disease.  This 
rating decision represents a full grant of the benefits 
sought on appeal with respect to the veteran's cardiovascular 
claim. As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

Subsequently, the Board of Veterans' Appeals (Board) denied 
the veteran's claims for service connection for bilateral 
foot calluses, temporomandibular joint articulation, and 
Achilles tendonitis in a December 2004 decision.  

The issues of entitlement to service connection for herniated 
nucleus pulposus of the lumbar spine with radiation to the 
lower extremities, left ankle disorder, a right shoulder 
disorder, and gastroesophageal reflux disease as well as 
entitlement to increased ratings for low back strain, 
degenerative joint disease of the right knee, left knee 
medial meniscus tear, hypertension, excision of ganglion cyst 
of the left wrist, allergic rhinitis and sinusitis, tension 
headaches, and surgical repair of right testicular torsion 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In December 2004, the Board of Veterans' Appeals (Board) 
remanded the veterans' claims to afford the veteran VA 
examinations.  A June 2005 Report of Contact indicates the 
veteran failed to report for his scheduled VA examinations.  
In reviewing the letter and request for examination the Board 
noted the veteran's address was incorrect.  The veteran was 
sent notice of the examination at an address in Conley, 
Georgia.  The veteran's claim was certified to the Board from 
the Waco Texas RO.  There is nothing in the claims folder 
which indicates the veteran has moved from El Paso, Texas to 
Georgia.  In fact a February 2005 VA treatment record 
indicates he was seen at the El Paso VA Outpatient Clinic and 
had an appointment there in June 2005.  It appears the notice 
of examination was sent to the wrong address.  The last 
address of the veteran in the claims folder is not in 
Georgia, but is as follows:
[redacted]
El Paso, Texas [redacted]
The claim must be remanded to again schedule the veteran for 
VA examinations.  The notice of the date and time of the 
examination should be sent to the veteran's El Paso address 
unless the veteran has notified VA of a change of address 
since February 2005.  

The claims are remanded for the following actions:  

1.  The RO should contact the veteran and 
request that he provide identifying 
information and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his low back, 
knee, ankle, shoulder, wrist, GERD, 
hypertension, allergy, headache, and 
genitourinary claims since March 2001, 
the date of his separation from service.  
The RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  

2.  Thereafter, the veteran should be 
afforded comprehensive VA orthopedic and 
neurological examinations to determine 
the nature and extent of his low back 
strain, bilateral knee impairment and the 
etiology of his lumbar herniated nucleus 
pulposus, left ankle, and right shoulder 
disorders, if any.  The veteran's claims 
folder must be made available to the 
examiner for review in connection with 
the examination. All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.

a. With respect to the left ankle and 
right shoulder claims, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that a left ankle and/or right shoulder 
disorder is related to the veteran's 
period of service.

b. With respect to the left wrist, the 
examiner should comment on the presence 
of any impairment, to include weakness, 
swelling, and/or numbness, and provide an 
opinion as to whether such symptoms are a 
result of excision of ganglion cyst from 
the left wrist.

c. With respect to the veteran's service 
connected bilateral knee impairment, the 
examiner is requested to record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiner should comment on whether 
there is medical evidence of recurrent 
subluxation or lateral instability of 
either knee. If so, is it slight, 
moderate, or severe in degree?

The examiner should comment on whether 
either of the veteran's knees are 
productive of a dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint of either extremity.

The examiner should provide results of 
range of motion testing for the knees. 
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when either 
knee is used repeatedly. All limitation 
of function must be identified. If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Lastly, the examiner should comment on 
whether the veteran experiences 
impairment of the tibia and fibula. 
Specifically, the examiner should provide 
an opinion as to whether there is 
nonunion of the tibia and fibula 
requiring brace, or whether there is 
malunion, and the degree of disability; 
slight, moderate, or marked; produced by 
such impairment.

d. With respect to the veteran's low 
back, the examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service- 
connected lumbosacral strain.

The examiner should note the range of 
motion for the lumbar spine. Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly. All limitation of function 
must be identified. If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.

The examiner should state, if possible, 
the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks. Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

Finally, the examiner should provide an 
opinion as to the presence of herniated 
nucleus pulposus of the lumbar spine and 
identify any radiation to the lower 
extremities. If herniated nucleus 
pulposus of the lumbar spine is found to 
be present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such impairment was 
caused or aggravated by the veteran's 
period of military service or whether it 
is proximately due to or the result of 
his service-connected lumbar spine 
disorder.

With respect to a, b, c, and d above, the 
examiner should address any indication 
that the veteran's complaints of pain or 
other symptomatology is not in accord 
with physical findings on examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted. The factors upon which 
any medical opinion is based must be set 
forth for the record.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to address the nature and etiology of his 
GERD. The veteran's claims folder must be 
made available to the examiner for review 
in connection with the examination. All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail. The examiner should 
provide an opinion as to whether the 
veteran currently suffers from GERD and, 
if so, whether it is at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that such disorder is 
etiologically related to service. If the 
examiner is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted. The factors upon which any medical 
opinion is based must be set forth for 
the record.

4.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his hypertension. The 
examiner should measure the veteran's 
diastolic and systolic pressure and 
discuss the need for medication to 
control the hypertension. The veteran's 
claims folder must be made available to 
the examiner for review in connection 
with the examination. All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail. If the 
examiner is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted. The factors upon which any medical 
opinion is based must be set forth for 
the record.

5.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of the residuals of his 
surgical repair of right testicular 
torsion. Specifically, the examiner is 
requested to provide a detailed 
description of any scars, to include 
whether the scars are deep or 
superficial, tender and painful on 
objective demonstration, poorly nourished 
with repeated ulceration, or result in 
functional impairment of the part 
affected. The examiner should also 
indicate whether the scars are 
superficial and unstable or superficial 
and painful on examination. The examiner 
should indicate whether there is any 
sensory loss associated with the scars. 
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination. All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail. If the examiner is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted. The 
factors upon which any medical opinion is 
based must be set forth for the record.

6.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his tension 
headaches. The examiner should determine 
whether the veteran's headaches have been 
prostrating and, if so, offer an opinion 
as to the frequency of such prostrating 
headaches over the last several months. 
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination. All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail. If the examiner is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted. The 
factors upon which any medical opinion is 
based must be set forth for the record.

7.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his allergic rhinitis 
and sinusitis. The examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
service-connected allergic rhinitis and 
sinusitis. The examiner should 
specifically comment on whether polyps 
are present and the percentage of 
obstruction in each nasal passage. The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination. All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail. If the examiner is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted. The 
factors upon which any medical opinion is 
based must be set forth for the record.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


